Citation Nr: 0111906	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  98-19 092	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) May 21, 1998, decision, 
which denied basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





INTRODUCTION

This matter comes before the Board based on a CUE motion with 
respect to a Board decision of May 21, 1998, which denied 
basic eligibility for VA benefits.  The moving party is the 
widow of an alleged veteran.

The moving party filed a motion for reconsideration dated in 
July 1998.  In September 1998 the Board denied the motion for 
reconsideration and advised the moving party that her motion 
for reconsideration would also be considered a motion for CUE 
after the regulations that would govern CUE motions were 
promulgated.  The moving party filed a second motion for 
reconsideration in October 1998, which was denied by the 
Board in November 1998.  In April 1999 the Board advised the 
moving party that in order to have her July 1998 motion for 
reconsideration considered as a motion for CUE, she would 
have to request such within 60 days of the letter.  The 
moving party responded affirmatively by letter dated and 
received in May 1999.  The Board construes the October 1998 
motion for reconsideration and all other correspondence 
subsequent to the July 1998 motion for reconsideration as 
pleadings or statements in support of the July 1998 motion 
for CUE.

The moving party attempted to enlist the National Veterans 
Legal Services Program (NVLSP) to represent her on her motion 
by an appointment dated in November 1999.  In February 2000 
NVLSP filed a motion to withdraw its representation.  Prior 
to February 2000 NVLSP had not agreed to represent the moving 
party, either explicitly or implicitly.  The Board notes that 
withdrawal of representation under this circumstance was 
effectuated by notice to the Board.  38 C.F.R. 
§ 20.608(b)(1).  


FINDING OF FACT

The moving party failed to clearly and specifically set forth 
the alleged CUE, or errors of fact or law in the May 1998 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error(s).


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1403, 20.1404(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Criteria 

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (38 C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refiling under this subpart.

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed.Cir. December 8, 2000).


II. Veterans Claims Assistance Act

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereafter VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107). 

The Board in its correspondence of September 1998, November 
1998, April 1999, October 1999, March 2000 and April 2000 
assisted her in completing her submission of a motion for 
review on the basis of CUE, advised the moving party of the 
type of argument required to pursue a claim of CUE in a Board 
decision, provided her with copies of CUE regulations that 
detail what is and what is not CUE, explained that the burden 
of establishing CUE is upon the moving party, and assisted 
her in securing representation.  Her representative has 
presented argument.  Accordingly, the Board finds that the 
requirements of the VCAA with respect to completing any 
application relating to CUE, notifying the moving party of 
what is necessary to substantiate her claim and advising the 
moving party of her burdens in carrying forward a CUE motion 
have been fully discharged in this matter.  As a CUE claim is 
based upon the evidence and the law in effect at the time of 
the Board decision, the provisions of the VCAA with regard to 
development are clearly not applicable to this matter.  
Therefore, the Board finds it may decide this motion without 
procedural prejudice to the moving party.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

III. Allegations of Clear and Unmistakable Error

The moving party asserts in her motion received in June 1998 
that the Board erred by failing to recognize that her 
husband's alleged service during World War II with the Oahu 
Volunteers was the equivalent in fact and perhaps in law to 
the type of service rendered by individuals who were members 
of the Illinois or Ohio Volunteer Infantry during the 
American Civil War, or the U.S. Volunteer Calvary during the 
Spanish American War.  The moving party does not specify to 
which laws she is referring. The moving party repeats her 
allegation by letter dated in October 1998.  The October 1998 
letter also contains two other allegations of error.  The 
moving party asserts that it was an error to characterize the 
veteran's status in the Oahu Infantry as that of a trainee or 
draftee.   She also asserts that the Board erred in applying 
current law to determine eligibility as opposed to laws that 
governed veterans of the Civil War and the Spanish-American 
War.  The moving party does not specify to which laws she is 
referring.

IV. Analysis

The Board provided the moving party with the CUE regulations 
in an April 1999 letter, which advised the moving party of 
the specific filing and pleading requirements governing 
motions for review on the basis of CUE.  The moving party 
made no revisions or amendments to her CUE allegations 
following receipt of the regulations.  The Board finds that 
the moving party's CUE motion received in July 1998 contains 
only general assertions of CUE and a disagreement with the 
Board's evaluation of the facts supporting her claim for 
basic eligibility.

The moving party's two allegations, which contend that 
different laws should have been applied to the facts of her 
case, are too general to adequately state CUE.  As previously 
pointed out, the moving party fails to cite with specificity 
what law or law(s) are applicable in her case and how the 
Board improperly applied or failed to apply these law(s).  
The moving party also fails to show how the result would have 
been manifestly different but for the alleged misapplication 
of law.  The moving party's allegation pertaining to the 
Board characterization of the alleged veteran's service, also 
fails to adequately state CUE.  This allegation merely states 
a disagreement with respect to how the Board interpreted the 
factual circumstances of the alleged veteran's affiliation 
with the Oahu Volunteers.  Disagreement as to how the facts 
were weighed or evaluated has been specifically precluded as 
a basis for CUE in Rule 1403(d)(3).  The moving party points 
to no specific evidence that undebatably demonstrates her 
entitlement to basic eligibility for VA benefits.

The Board must emphasize that in a CUE motion, it is 
incumbent upon the moving party to set forth clearly and 
specifically the alleged CUE, and that non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement under Rule 1404(b).  Moreover, motions that fail 
to comply with the requirements set forth in Rule 1404(b), 
are subject to dismissal without prejudice.  Disabled 
American Veterans, et al. v. Gober, supra.  Accordingly, in 
view of the fact that the moving party has failed to comply 
with Rule 1404(b), and that no other allegation of CUE is 
supported by the record as noted above, the Board has no 
alternative but to dismiss the moving party's motion for CUE 
without prejudice.

The Board would like to further advise the moving party that 
while this decision does not preclude her from submitting 
more specific allegations of CUE, the denial of her original 
claim for basic eligibility for VA benefits is rooted in very 
basic application of established law and regulations to 
undisputed facts of record.  The moving party's major 
objection would seem to be with the fairness of current law 
rather than the existence of CUE with respect to the 
application of that law.  Therefore, the moving party might 
reconsider engaging in repeated efforts to more specifically 
allege CUE in the May 1998 decision, and, instead, consider 
directing her energy towards efforts designed at effectuating 
changes in the applicable law. 


ORDER

The motion is dismissed without prejudice to refiling.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2000) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.




